    Case
     Case1:19-mc-00275-GHW-RWL
          1:19-mc-00275-GHW-RWL Document
                                 Document89-1 Filed06/14/21
                                          91 Filed  05/05/21 Page
                                                              Page12ofof34




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



 CHASE BANK USA., N.A.,

               Movant,                                                        

       v.                                                Case No. 1:19-mc-00275-GHW

 M. HARVEY REPHEN & ASSOCIATES,
 P.C.

               Respondent.


               BBBBBBBBBBB
               [PROPOSED] ORDER OF EXEMPTION NOTIFICATION

       WHEREAS, in this action in the United States District Court for the Southern District of

New York between Movant Chase Bank USA, N.A. n/k/a JPMorgan Chase Bank, N.A.

(“Movant”) and M. Harvey Rephen & Associates, P.C. (the “Respondent” or the “Rephen Firm”),

the Court entered judgment on April 20, 2020 in Movant’s favor and against Respondent in the

amount of $231,441.00, which remains due and unpaid;

       WHEREAS, Movant, by and through its attorneys, Dechert LLP, filed a Motion for

Turnover of Funds on May 5, 2021 seeking an order for the turnover of funds held by Garnishee

JPMorgan Chase Bank, N.A (“Garnishee”) of Respondent’s bank account ending in -9428,

pursuant to Federal Rule of Civil Procedure 69(a)(1) and Section 5225(b) of the New York Civil

Practice Law and Rules;

       WHEREAS, Movant duly issued and served a Restraining Notice Pursuant to N.Y.

C.P.L.R. § 5222(b) on Garnishee to restrain the bank accounts of the Rephen Firm on May 7,
    Case
     Case1:19-mc-00275-GHW-RWL
          1:19-mc-00275-GHW-RWL Document
                                 Document89-1 Filed06/14/21
                                          91 Filed  05/05/21 Page
                                                              Page23ofof34




2020, and furnished Garnishee with the required Exemption Notice and Exemption Claim Form

pursuant to N.Y. C.P.L.R. § 5222a;

       WHEREAS, on May 13, 2020, Garnishee notified the Rephen Firm of the restraint of

Respondent’s bank accounts, including the account ending in -9428, and provided the Rephen

Firm with the required Exemption Notice and Exemption Claim Form pursuant to N.Y. C.P.L.R.

§ 5222a;

      WHEREAS, neither Movant nor Garnishee received an executed Exemption Claim Form
                                                                     -9428
                                                                      ____ are exempt and
from Respondent claiming that the funds held in the account ending in -9248

cannot be turned over to satisfy the judgment against the Rephen Firm;

       WHEREAS, N.Y. C.P.L.R. § 55240 provides that a court overseeing enforcement

proceedings can “on its own initiative or the motion of any interested person, and upon such notice

as it may require, make an order denying, limiting, conditioning, regulating, extending or

modifying the use of any enforcement procedure.”).

                   WK
IT IS on this ______________             -XQH
                             day of _______________ , 2021,

ORDERED:
                                          -XQH
       1.                                 BBBBBB
                The Rephen Firm shall, by May 25, 2021, notify this Court and Movant of any

exemption to which the funds in the account ending in -9428 are subject, including without

limitation the following:

               a.      The identities of individuals Respondent claims maintain an adverse
                                                              -9428
                                                             _____
               interest in the funds in the account ending in -9248, the precise amounts owed to

               them, and for what purpose; and




                                                 2
   Case
    Case1:19-mc-00275-GHW-RWL
         1:19-mc-00275-GHW-RWL Document
                                Document89-1 Filed06/14/21
                                         91 Filed  05/05/21 Page
                                                             Page34ofof34




            b.     The identity of any other individual having any claim of interest in the
                              -9428
            account ending in _____
                              -9248, the precise amounts owed to them, and for what

            purpose;

     2.     Respondent’s notification shall include, at minimum, the following:

            a.      the address and telephone information of purported clients,

            b.      all communications with said purported clients regarding their adverse
                                                        -9428
            claim to the funds in the account ending in _____
                                                        -9248;

            c.      retainer agreements with individuals the Rephen Firm claims to have an

            interest in the funds in the account ending in -9428

            d.     agreements under which payment of the funds in the account ending in -

            9428 may be due.
                                     DWWRUQH\FOLHQWSULYLOHJH      VSHFLILF
                                          BBBBBBBBBBB          BBBBBBBBBBBBBB
     To the extent the Rephen Firm claims confidentiality over the last category of

     documentation, such information shall be presented to the Court only for in camera

     inspection.

SO ORDERED.
                                                   
                                                  ________________________________
                                                  Honorable Robert W. Lehrburger
                                                  United States Magistrate Judge




                                             3
